Exhibit 10.71

Form of Confirmation evidencing purchases of commodities options by Wright
Express Corporation from the Bank of Montreal

 

  

Bank of Montreal

Commodity Derivatives Operations

250 Yonge St, 10th Floor

Toronto, Ontario

M5B 2M8 CANADA

Tel: 514-877-5843 Talin Galentz

Fax: 416 552-7974

Email: commodity.products@bmo.com

 

Date:    [Date] To:    WRIGHT EXPRESS CORPORATION    97 Darling Avenue    South
Portland, Maine    04106 USA Attn:    Frank Douglass / Steve Elder Tel:   
207-523-7723 / 207-523-7769 Fax:    207-523-7104 Email:   
frank_douglass@wrightexpress.com / steve_elder@wrightexpress.com Re:   
Commodity COLLAR Transaction: Our Ref. No. [            ]

Dear Sirs:

The purpose of this facsimile is to confirm the terms and conditions of the
Transaction entered into between Bank of Montreal (“BMO”) and WRIGHT EXPRESS
CORPORATION (“Counterparty”) on the Trade Date specified below (the
“Transaction”). This facsimile constitutes a “Confirmation” as referred to in
the ISDA Master Agreement specified below.

The definitions and provisions contained in the 2005 ISDA Commodity Definitions
as published by the International Swaps and Derivatives Association, Inc. (the
“Commodity Definitions”) are incorporated into this Confirmation. In the event
of any inconsistency between the Commodity Definitions and this Confirmation,
this Confirmation will govern.

1. This Confirmation supplements, forms part of, and is subject to the ISDA
Master Agreement dated as of July 08, 2010, as amended and supplemented from
time to time (the “Agreement”) between BMO and Counterparty. All provisions
contained in the Agreement govern this Confirmation except as modified below.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

General Terms:    Option Type    Collar Notional Quantity    See Attached Table
Commodity    [            ] Trade Date    [            ]



--------------------------------------------------------------------------------

Form of Confirmation evidencing purchases of commodities options by Wright
Express Corporation from the Bank of Montreal

 

Effective Date    [            ] Termination Date    [            ] Calculation
Periods    Each calendar quarter starting on [            ] and ending on
[            ] Commodity Reference Price    [            ] Cap Details   
Premium Payer    BMO Floating Price Payer    Counterparty Cap Price   
[            ] Unit    GAL Floating Amount    For each Calculation Period, if
the Specified Price is less than the Floor Price, the absolute difference
between the Specified Price and the Floor Price multiplied by the Notional
Quantity for that Calculation Period, otherwise zero. Floor Details    Premium
Payer    Counterparty Floating Price Payer    BMO Floor Price    [            ]
Unit    GAL Floating Amount    For each Calculation Period, if the Specified
Price is less than the Floor Price, the absolute difference between the
Specified Price and the Floor Price multiplied by the Notional Quantity for that
Calculation Period, otherwise zero. Payment Dates    5 Business Day(s) following
the last Pricing Date for each Calculation Period, subject to adjustment in
accordance with the Following Business Day Convention Specified Price   
[            ] Price Source    New York Mercantile Exchange Delivery Date    In
respect of each Calculation Period, the calendar month and year corresponding to
such Calculation Period



--------------------------------------------------------------------------------

Form of Confirmation evidencing purchases of commodities options by Wright
Express Corporation from the Bank of Montreal

 

Pricing Dates    Rounding in Transaction    4 decimal places 3. Calculation
Agent    BMO 4. Account Details    Payment to BMO    As per standard settlement
instructions Payment to counterparty    As per standard settlement instructions
5. Offices    BMO    Chicago, IL Counterparty    South Portland, ME 6. Address
for notices    BMO    Chicago, IL Counterparty    South Portland, ME 7.
Documents to be delivered   

Each party shall deliver to the other, at the time of the execution of this
Confirmation, evidence of the specimen signature and incumbency of each person
who is executing this Confirmation on the party’s behalf, unless such evidence
has previously been supplied in connection with the Agreement and remains true
and in effect.

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to us.

This Confirmation is valid without authorized Bank signature. For confirmation
purposes only.

Confirmed as of the date first written above:

WRIGHT EXPRESS CORPORATION

 

BY:  

 

NAME:  

 

TITLE:  

 

PLEASE PRINT  

 

Confidentiality Statement:

This fax transmission is intended only for the individual /organization to whom
it is addressed and may contain confidential and privileged information. If this
transmission has been received in error, please notify the sender immediately
and destroy any copies of this transmission. Any dissemination or use of this
information by a person other than the intended recipient is unauthorized and
may be illegal.

 

Calculation Period

 

Start Date

 

End Date

 

Notional Quality GAL

 

Payment Date

                       